PER CURIAM
In these consolidated appeals, defendant appeals a judgment of conviction for felon in possession of a firearm in Case No. 14C44145 and a judgment revoking his probation in Case No. 12C49583. He assigns error to the trial court’s denial of his suppression motion in Case No. 14C44145 and its revocation of his probation in Case No. 12C49583 based on the conviction in Case No. 14C44145.
In Case No. 14C44145, defendant moved to suppress evidence that an Oregon State Police trooper discovered during a traffic stop, which led to the charge of felon in possession of a firearm, ORS 166.270.1 After the trial court denied the motion, defendant entered a conditional plea of guilty to that charge, reserving his right to appeal the trial court’s ruling on the suppression motion. See ORS 135.335(3). In Case No. 12C49583, defendant admitted to violating his probation based on his plea to the felon-in-possession charge in Case No. 14C44145, and the court revoked his probation. The state concedes that the trial court erred in denying defendant’s suppression motion and, consequently, that both judgments must be reversed and remanded. We agree, accept the state’s concession, and reverse and remand.
Reversed and remanded.

 A second charge, for possession of methamphetamine, ORS 475.894, was later dismissed.